DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on the 28th of June, 2021 has been entered.

Response to Arguments
3.	Applicant’s arguments, (see pages 12-14) filed on the 28th of June, 2021, with respect to the rejection(s) of Claims 12 and 24 under 35 U.S.C. 102(a)(2) as being anticipated by Patent No.: US 10,736,171 B2 Lee et al. (Lee) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
4.	Claims 1-22 and 24 (renumbered to as Claims 1-23) are allowed.
Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or a controller and a transceiver, wherein the controller is configured: to maintain information identifying at least one tracking area comprising a plurality of communication apparatuses that each respectively operates at least one cell of the cellular communication system; to control the transceiver to receive at least one indication that at least one of the communication apparatuses of the at least one tracking area of the cellular communication system supports extended discontinuous reception, eDRX; to determine that paging is required for a communication device and that the communication device may be located in a cell of one of the communication apparatuses of the at least one tracking area; to trigger paging of the communication device in accordance with discontinuous reception, DRX, information that is not specific to eDRX via one of the communication apparatuses of the at least one tracking area for which an indication of support for eDRX has not been received; and 2to trigger paging of the communication device in accordance with eDRX specific information via each of the communication apparatuses of the at least one tracking area for which an indication of support for eDRX has been received’.
Independent Claim 5 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a controller and a transceiver; wherein the controller is configured: to maintain information identifying at least one tracking area comprising a plurality of communication apparatuses that each respectively operates at least one cell of the cellular communication system; to control the transceiver to receive at least one indication that at least one of the communication apparatuses of the at least one tracking area of the cellular communication system supports extended discontinuous reception, eDRX; to receive, from a communication device located in a cell of one of the communication apparatuses of the at least one tracking area, a request message comprising information for enabling eDRX; to determine if all the plurality of communication apparatuses of the at least one tracking area have been indicated to support eDRX; to control the transceiver to transmit a message to the communication device rejecting eDRX enablement when the controller determines that not all the plurality of communication apparatuses of the at least one tracking area have been indicated to support eDRX; and to control the transceiver to transmit a message to the communication device accepting eDRX enablement when the controller determines that all the plurality of communication apparatuses of the at least one tracking area have been indicated to support eDRX’.
Independent Claim 12 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a controller and a transceiver; wherein the controller is configured: to provide support for use of extended discontinuous reception, eDRX, by a communication device in the cell; and to control the transceiver to provide an indication that the communication apparatus supports eDRX, to a core network communication node to control the transceiver to receive, from the core network communication node, a message to trigger paging of the communication device, wherein the message includes discontinuous reception, DRX, information and does not include eDRX information; to control the transceiver to send, to the communication device, at least one paging message in the cell in accordance with the DRX information and to configure a predetermined timer; and 6to stop the transceiver from sending the at least one paging message in the cell if the communication device responds to the at least one paging message and the predetermined timer expires’.
Independent Claim 13 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘ a controller and a transceiver; wherein the controller is configured: to maintain information identifying at least one tracking area comprising a plurality of communication apparatuses that each respectively operates at least one cell of the cellular communication system; to control the transceiver to send, to a communication device located in a cell of one of the communication apparatuses of the at least one tracking area, an indication that extended discontinuous reception, eDRX, may be used regardless of whether the one of the communication apparatuses that operates the cell in which the communication device is located supports eDRX; to control the transceiver to communicate, with the communication device, to enable use of eDRX at the communication device in accordance with an eDRX configuration; to determine that paging is required for the communication device; and to trigger paging of the communication device, via the plurality of communication apparatuses of the at least one tracking area in, or just prior to, a paging transmission window, PTW, in accordance with the eDRX configuration’.
Independent Claim 18 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘ a controller and a transceiver; wherein the controller is configured: to control the transceiver to receive, from a core network communication node, an indication that extended discontinuous reception, eDRX, may be used regardless of whether a 8 communication apparatus that operates a cell in which the communication device is located supports eDRX; to control the transceiver to communicate, with the core network communication node, to enable use of eDRX at the communication device in accordance with an eDRX configuration regardless of whether the communication apparatus that operates the cell in which the communication device is located supports eDRX; and to control the transceiver to wake up to monitor for paging messages during a paging transmission window, PTW, in accordance with the eDRX configuration’.
Independent Claim 19 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘ a controller and a transceiver; wherein the controller is configured: to control the transceiver to receive, from a core network communication node, a message to trigger paging of a communication device in, or just prior to, a paging transmission window, PTW, in accordance with an eDRX configuration, wherein the message includes discontinuous reception, DRX, information and does not include eDRX information; to control the transceiver to send paging messages in the cell in accordance with the DRX information included in the message; and to stop the transceiver from sending the paging messages in the cell at the end of the PTW’.
Independent Claim 22 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘maintaining information identifying at least one tracking area comprising a plurality of communication apparatuses that each respectively operates at least one cell of the cellular communication system; receiving at least one indication that at least one of the communication apparatuses of the at least one tracking area of the cellular communication system supports extended discontinuous reception, eDRX; determining that paging is required for a communication device and that the communication device may be located in a cell of one of the communication apparatuses of the at least one tracking area; triggering paging of the communication device in accordance with discontinuous reception, DRX, information that is not specific to eDRX via one of the communication apparatuses of the at least one tracking area for which an indication of support for eDRX has not been received; and 10 triggering paging of the communication device in accordance with eDRX specific information via each of the communication apparatuses of the at least one tracking area for which an indication of support for eDRX has been received’.
Independent Claim 24 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘providing support for the use of extended discontinuous reception, eDRX, by a communication device in the cell; providing an indication that the communication apparatus supports eDRX, to a core network communication nodes receiving, from the core network communication node, a message to trigger paging of the communication device, wherein the message includes discontinuous reception, DRX, information and does not include eDRX information; sending, to the communication device, at least one paging message in the cell in accordance with the DRX information and configuring a predetermined timer; and stopping the sending of the at least one paging message in the cell if the communication device responds to the at least one paging message and the predetermined timer expires’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463